COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                               November 2, 2016
                              No. 10-16-001319-CV
IN RE CECILIA R. WILLIAMS PERKINS, INDIVIDUALLY AND AS INDEPENDENT EXECUTOR OF THE ESTATE OF BERNICE JEANETTE WILLIAMS, DECEASED
                                       
                                center-4254500
                              Original Proceeding
                                       
--------------------------------------------------------------------------------
JUDGMENT

	The Petition for Writ of Mandamus filed by Cecilia R. Williams Perkins, individually and as Independent Executor of the Estate of Bernice Jeanette Williams, deceased, has been considered by the Court.  The Court has determined the Petition for Writ of Mandamus should be and hereby is denied.
	It is further ordered that Marcia Williams Cromer and Cecilia R. Williams Perkins are each taxed one-half of all cost incurred in this proceeding, regardless of who paid the cost or whether it remains unpaid, for which judgment issues with appropriate credits to the party for cost of this proceedings already paid by that party against their portion of the judgment for cost.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court.
							PER CURIAM
1199071782339300			SHARRI ROESSLER, CLERK			
3040380-1206500
			By: ___________________________
				Nita Whitener, Deputy Clerk